Atkinson, Justice,
concurring specially. I concur in the judgment of affirmance and in the rulings made in the first division of the opinion.
As to the second division, I think it is inconsistent with the first division. After ruling in the first division that the voluntary character of the alleged confession had been adjudicated in the original case and could not subsequently be again litigated in a habeas corpus proceeding, for the court then in the second division to go into the merits of the evidence adduced in the habeas corpus proceeding and make a ruling thereon, seems to me to be highly inconsistent with established legal precedents cited in the first division.
8. 8. Robinson and Hathcock, Milam & Smith, for plaintiff.
E. E. Andrews, Paul Webb, Solicitors-Geheral, John Sammons Bell, Assistant Attorney-General, and J. IF. LeCraw, for defendant.